NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                     2008-7039

                                NIKOLAS PROCELL,

                                                          Claimant-Appellant,

                                         v.

               JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                          Respondent-Appellee.


       Micah S. Myers, Wilmer Cutler Pickering Hale & Dorr, LLP, of Washington, DC,
argued for claimant-appellant. Mark R. Lippman, The Veterans Law Group, of La Jolla,
California, for claimant-appellant.

       Martin F. Hockey, Jr., Assistant Director, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for
respondent-appellee. With him on the brief were Gregory G. Katsas, Acting Assistant
Attorney General, Jeanne E. Davidson, Director. Of counsel on the brief were Ethan G.
Kalett, Supervisory Attorney, and Tracey P. Warren, Attorney, Office of the General
Counsel, United States Department of Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge William A. Moorman
                      NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                      2008-7039

                                NIKOLAS PROCELL,

                                                             Claimant-Appellant,
                                          v.

                 JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,
                                                             Respondent-Appellee.



                                  Judgment
ON APPEAL from the         United States Court of Appeals for Veterans Claims

In CASE NO(S).             05-2510.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, PLAGER, and GAJARSA, Circuit Judges).


                           AFFIRMED. See Fed. Cir. R. 36.

                                        ENTERED BY ORDER OF THE COURT



DATED: _October 10, 2008__               / s / Jan Horbaly
                                        Jan Horbaly, Clerk